NOTICE: This opinion is subject to motions for rehearing under Rule 22 as well as
formal revision before publication in the New Hampshire Reports. Readers are
requested to notify the Reporter, Supreme Court of New Hampshire, One Charles
Doe Drive, Concord, New Hampshire 03301, of any editorial errors in order that
corrections may be made before the opinion goes to press. Errors may be reported
by E-mail at the following address: reporter@courts.state.nh.us. Opinions are
available on the Internet by 9:00 a.m. on the morning of their release. The direct
address of the court's home page is: http://www.courts.state.nh.us/supreme.

                  THE SUPREME COURT OF NEW HAMPSHIRE

                              ___________________________


9th Circuit Court-Manchester Family Division
No. 2018-0139


                                         T.P.

                                          v.

                                         B.P.

                         Argued: September 27, 2018
                      Opinion Issued: December 21, 2018

       Sturm Law, PLLC, of Milford (Sheila J. Sturm on the brief and orally), for
the plaintiff.


       Smith-Weiss Shepard, P.C., of Nashua (Tanya L. Spony on the brief and
orally), for the defendant.

      HICKS, J. The plaintiff, T.P., appeals the decision of the Circuit Court
(Chabot, J.) denying her motion to extend her domestic violence final order of
protection against the defendant, B.P. See RSA 173-B:5, VI (2014). We affirm.

      The following facts are derived from the record submitted on appeal. In
August 2015, the trial court granted the plaintiff a domestic violence temporary
order of protection against the defendant. On December 17, 2015, the trial
court issued a final order of protection effective from December 15, 2015, to
December 15, 2016.
       Almost a year later, the plaintiff timely sought an extension of the final
order. On November 11, 2016, the trial court temporarily extended the final
order until December 15, 2017. The November 2016 order stated that, if the
defendant objected, he was entitled to a hearing and that, “[a]t such hearing,
the Court may . . . reaffirm, modify or vacate this extension order.” Thereafter,
the defendant timely objected and a hearing was held. The trial court
subsequently issued a narrative order on January 27, 2017, finding that the
plaintiff had “met her burden to establish good cause to support the extension
of the Restraining Order for an additional year.”

       A year later, believing that the restraining order had been extended to
January 27, 2018, the plaintiff filed for a five-year extension of the order on
January 19. The defendant objected, arguing that the plaintiff “failed to timely
file her request for an extension under RSA 173-B” and that she could not
“seek extension of a restraining order that [had] expired 35 days prior to her
request.” The defendant contended that the January 2017 narrative order
“simply confirmed the extension until December 15, 2017.”

      Subsequently, the trial court denied the plaintiff’s request for relief,
stating:

      Notwithstanding Plaintiff’s arguments, the Court interprets “good
      cause to support the extension” of the 12/15/2016 Order, as
      synonymous with “reaffirm” the [November 2016 order]. Under the
      11/21/2016 Order . . . , the extension was granted to
      12/15/2017. Absent definitive statutory language to the contrary,
      the Court respectfully denies Plaintiff’s 1/19/2018 Motion for
      Extension.

Thereafter, the plaintiff filed a motion to reconsider, which the court denied.
This appeal followed.

       The central question before us is whether RSA 173-B:5, VI sets forth a
deadline by which a plaintiff must file a motion to extend a final order of
protection. Statutory interpretation is a question of law, which we review de
novo. Hogan v. Pat’s Peak Skiing, LLC, 168 N.H. 71, 73 (2015). In matters of
statutory interpretation, we are the final arbiter of the intent of the legislature
as expressed in the words of the statute considered as a whole. Id. We first
look to the language of the statute itself, and, if possible, construe the language
according to its plain and ordinary meaning. Id. We interpret legislative intent
from the statute as written and will not consider what the legislature might
have said or add language that the legislature did not see fit to include. Id.
Moreover, we do not consider words and phrases in isolation, but rather within
the context of the statute as a whole. Id. This enables us to better discern the
legislature’s intent and to interpret statutory language in light of the policy
purpose sought to be advanced by the statutory scheme. Id.


                                         2
      RSA 173-B:5, VI provides, in pertinent part:

            Any order under this section shall be for a fixed period of
      time not to exceed one year, but may be extended by order of the
      court upon a motion by the plaintiff, showing good cause, with
      notice to the defendant, for one year after the expiration of the first
      order and thereafter each extension may be for up to 5 years, upon
      the request of the plaintiff and at the discretion of the court.

       The plaintiff first argues that her motion for a five-year extension was
timely filed because RSA 173-B:5, VI imposes no deadline for filing such a
motion. RSA 173-B:5, VI states that a final order of protection “may be
extended . . . for one year after the expiration of the first order and thereafter
each extension may be for up to 5 years.” (Emphasis added.) Here, the trial
court issued the final order of protection on December 17, 2015. That order
was effective until December 15, 2016. A year later, the trial court extended
the final order; by statute, that extension was necessarily for “one year after
the expiration of the first order,” or until December 15, 2017. By definition, a
final order of protection cannot be “extended” if it has “expired.” Therefore, for
the plaintiff to timely file for a five-year extension, the plain language of the
statute mandated that she file by December 15, 2017. Because the plaintiff did
not do so, her request was untimely.

       In urging a contrary result, the plaintiff argues that we must liberally
construe RSA 173-B:5, VI to allow her, a victim of domestic violence, judicial
relief. While we are not unsympathetic, we are not at liberty to ignore the
statute’s plain meaning.

       The plaintiff also argues that, by denying her motion for a five-year
extension, the trial court failed to “review” the final order of protection and
“grant such relief as may be necessary to provide for the safety and well-being
of the plaintiff,” as required by the statute. RSA 173-B:5, VI. By so arguing,
the plaintiff interprets the statutory language in isolation, rather than in
context. Read as a whole, RSA 173-B:5, VI does not require a trial court to
grant relief to a victim of domestic violence seeking a five-year extension of a
final order of protection when the request for an extension was filed after the
final order expired.

      The plaintiff next argues that she reasonably interpreted the trial court’s
January 2017 order as extending the final order of protection until January
2018. Even if that were a reasonable interpretation of the trial court’s order,
by law, the order could not have had such an effect. The trial court could not
have lawfully extended its final order of protection beyond the one year allowed
by statute.




                                         3
       The plaintiff next asserts that, by not holding a hearing to determine if
good cause existed to extend the protective order, the court deprived her of her
constitutional right to due process. See N.H. CONST. pt. I, art. 15. The
plaintiff also contends that the trial court’s failure to comply with certain court-
adopted protocols deprived her of due process. The plaintiff has not
demonstrated that she preserved her due process claims for our review by
raising them in the trial court. See Bean v. Red Oak Mgmt., 151 N.H. 248, 250
(2004). Accordingly, we decline to address them. See id.

                                                   Affirmed.

     LYNN, C.J., and BASSETT, HANTZ MARCONI, and DONOVAN, JJ.,
concurred.




                                         4